Citation Nr: 9916762	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bladder cancer as a 
result of exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to Agent Orange.

3.  Entitlement to service connection for a cervical and 
upper back disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had almost continuous active service from March 
1950 to September 1969, including a period of service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied entitlement to service connection for bladder 
cancer as a result of exposure to herbicides, prostate cancer 
as a result of exposure to herbicides, and a cervical (upper) 
back disability.  The RO also determined that the veteran had 
not submitted adequate new and material evidence with which 
to reopen a claim for entitlement to service connection for a 
chronic low back disability.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.  
In November 1997, the veteran testified at a hearing over 
which a hearing officer of the RO presided.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
establishes a nexus between the veteran's bladder cancer and 
military service or an event or injury therein, to include 
exposure to Agent Orange.

3.  The prostate cancer is unrelated to the veteran's service 
or any incident therein, to include exposure to Agent Orange.  

4.  There is no competent evidence of record which 
establishes a relationship between a current cervical and 
upper back disability and the veteran's service or to an 
event or injury therein.

5.  Entitlement to service connection for a chronic low back 
disability was denied by the RO in August 1970.  The veteran 
did not perfect a timely appeal of that decision.

6.  The evidence received subsequent to the unappealed August 
1970 rating decision of the RO bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bladder cancer due to exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Prostate cancer was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. § 3.307, 3.309 (1998).

3.  The claim for entitlement to service connection for a 
cervical and upper back disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The August 1970 rating decision of the RO, which denied 
entitlement to service connection for a chronic low back 
disability, is final.  38 U.S.C.A. § 7105 (West 1991)

5.  The evidence received subsequent to the unappealed August 
1970 RO decision is new and material and the claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
bladder and prostate cancer as a result of exposure to Agent 
Orange, and for a cervical spine and upper back disability is 
whether he has submitted well-grounded claims for the 
benefits arising therefrom.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a), a person who 
submits a claim for benefits administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to be a well-grounded claim, 
there must be competent evidence of a current disability (a 
medical diagnosis); incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§  1110, 1131 (West 1991 and Supp. 
1998).  In addition, certain diseases, such as cancer, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service, will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1998) are met, 
even though there is no record of such disease during service 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers.  38 
C.F.R. § 3.309(e) (1998).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 61 Fed. Reg. 
41442-49 (August 8, 1996).

The presumption of service incurrence may be rebutted where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease . . . has 
been suffered . . .." 38 U.S.C. § 1113(a) (West 1991).  The 
expression 'affirmative evidence to the contrary' will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307)(d) (1998).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The holding in Combee is applicable to the facts 
in this case. However, establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the particular disability had its 
onset in service.  It requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation as 
set forth above as set forth above. 

The available service personnel records indicate that the 
veteran served in the Republic of Vietnam.  

I. Bladder and Prostate Cancer

The veteran contends, in essence, that entitlement to service 
connection is warranted for bladder cancer as a result of 
exposure to herbicides during his period of active service.  
He alleges that he was exposed to Agent Orange during his 
tour of duty in the Republic of Vietnam, and that he has 
developed bladder cancer as a result thereof.  

The veteran's service medical records do not refer to 
complaints or treatment for bladder or prostate or symptoms 
associated thereto.  The August 1969 retirement examination 
clinically evaluated the genitourinary system as normal. 
Microscopic urinalysis was essentially negative. 

Subsequent to service, the veteran underwent a VA examination 
in June 1970, which demonstrated that his genito-urinary 
system was normal.  He received treatment at VA private and 
military facilities from 1981 to 1991.  These records show no 
pertinent abnormality.  Medical records from MacDill Air 
Force Base show that the veteran underwent a cholecystectomy 
in 1989.

In September 1991 the veteran was evaluated at a private 
facility for L4-L5 disc disease with bladder irritation.  He 
stated that he recently had an increased frequency with 
urinary symptoms.  In October 1991 he reported increased 
urinary frequency for two months.  It was not clear whether 
it was felt to be an upper or lower motor neuron problems 
with the bladder.  The impression included recent bladder 
dysfunction.  The examiner opined that the dysfunction also 
could have been due to a cauda equina compression in the 
lumbar region or possibly due to spinal cord lesion due to 
cervical disc disease.

VA outpatient treatment records dated in November 1995 show 
that the veteran was given an impression of mycobacterium 
complex.  The veteran followed up with treatment in January 
1996 wherein he was given an impression of mycobacterium 
avium intracellular complex with improving radiographs and 
weight gain.  

VA hospital treatment records dated in May 1996 show that the 
veteran underwent a cystoscopy and transurethral resection of 
a bladder tumor.  Pathology was positive for transitional 
cell carcinoma of the prostatic urethra.  The veteran was 
readmitted in July 1996 wherein he underwent a formal 
transurethral resection of the prostate and random bladder 
biopsies.  The pathology demonstrated papillary transitional 
cell carcinoma of the prostatic urethra, grade 2 to 3/4, 
poorly differentiated, with involvement of the prostatic 
ducts.  Bladder biopsies of the left and right lateral walls 
demonstrated carcinoma in situ.  Thereafter, in August 1996, 
the veteran underwent an elective radical cystoprostatectomy.

The veteran underwent a VA examination in January 1997.  He 
reported possible Agent Orange exposure in Vietnam and that 
he was concerned that his bladder cancer could be related.  
He had undergone a transurethral resection of a bladder tumor 
in May 1996 and in July 1996 which showed carcinoma in situ.  
There was also noted to be transitional carcinoma involving 
the prostatic urethra with ductal involvement.  His 
transitional cell carcinoma was grade 2 to 3/4.  His prostate-
specific antigen was 6.5 at that time.  The veteran underwent 
a radical cystoprostatectomy and urethrectomy on August 1996, 
and underwent construction of a continent urinary reservoir 
(Florida pouch).  His pathology revealed diffuse carcinoma in 
situ throughout the bladder and prostatic urethra with ductal 
extension into the prostate.  The prostate was also noted to 
have prostatic interepilethial neoplasia.  His lymph nodes 
were negative, and the margins were negative.  The examiner 
provided an assessment of transitional cell carcinoma of the 
bladder and prostate.  The examiner indicated that these were 
both the same cancer with continuance of the bladder cancer 
into the prostate.  The veteran was status post radical 
cystoprostatectomy and urethrectomy with construction of the 
Florida pouch.  He was said to be doing well.  

The examiner opined that it was difficult to know with 
certainty whether the veteran's exposure to any Agent Orange 
could be the etiology of his bladder cancer.  He also noted 
that in the urology literature, there have been no studies 
that have shown that this is the cause or is not a cause of 
bladder cancer.

The veteran testified at a hearing before a hearing officer 
of the RO in November 1997.  The veteran stated that he had a 
two inch tumor removed from his bladder.  He indicated that 
he was diagnosed specifically with both bladder and prostate 
cancers.  He stated that he was told that the cause was 
either exposure to Agent Orange or the result of smoking.

While soft tissue sarcomas are subject to the presumptions of 
§ 3.309(e), bladder cancer, including transitional cell 
carcinoma is not listed among the soft tissue sarcomas 
contained in that section.  Bladder cancer is not otherwise 
listed as condition subject to the presumptions of that 
section.  Thus, service connection for bladder cancer would 
not be available on the basis of the presumptions accorded to 
veterans exposed to herbicidal agents.

The veteran could still establish service connection with 
competent evidence of direct service incurrence, evidence 
that bladder cancer was present to a compensable degree 
within one year of service, or on the basis of competent 
evidence that the disease was related to service, to include 
Agent Orange exposure However, there is no competent medical 
evidence in support of any of these theories of entitlement.  
As a lay person, the veteran would not be competent to offer 
an opinion as to a nexus between bladder cancer and service, 
including exposure to Agent Orange in service and the 
subsequent bladder cancer.  He would also lack the competence 
to say that bladder cancer was present in service or within 
the presumptive period under 38 C.F.R. § 3.307(a).  The 
current record contains no t evidence of bladder cancer, 
until many years after service.

The veteran has not presented any medical evidence nor is 
there any competent medical evidence of record showing that 
cancer of the bladder is of service origin or secondary to 
Agent Orange exposure.  Accordingly, his claim is not well 
grounded and must be denied.

The Board finds that the veteran's claim for service 
connection for prostate cancer is well grounded pursuant to 
38 U.S.C.A. § 5107.  This finding is based on the current 
diagnosis of prostate cancer and confirmation that the 
veteran was exposed to Agent Orange in Vietnam thus 
triggering the applicability of 38 C.F.R. § 3.309.  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the veteran ahs been met.

Prostate cancer is subject to the presumptions of § 3.309(e).  
However, this presumption is rebuttable by affirmative 
evidence to the contrary.  In this regard a VA physician in 
January 1997 stated that the cancer of the bladder and 
prostate were one in the same with the continuance of the 
bladder cancer into the prostate.  Thus the primary site is 
the bladder with metastasis into the prostate.  The Board 
finds that this medical evidence is affirmative evidence to 
the contrary and the presumption of service connection under 
38 C.F.R. § 3.309 is rebutted pursuant to 38 C.F.R. 
§ 3.307(d).  

The veteran could still establish service connection with 
competent evidence of direct service incurrence or that 
prostate cancer was present to a compensable degree within 
one year of service, or on the basis of competent evidence 
that the disease was related to Agent Orange exposure in 
service.  However, there is no competent evidence in support 
of any of these theories of entitlement.  The first clinical 
evidence of cancer of the prostate is many years after 
service.  As a lay person, the veteran would not be competent 
to offer an opinion as to a nexus prostate cancer and 
service, including exposure to Agent Orange 

The veteran has not presented any competent medical evidence 
nor is there any competent medical evidence of record, which 
shows that the cancer of the prostate is secondary to Agent 
Orange exposure, or to any other incident or event of 
service. 

The Board finds that the information provided in the rating 
decision, statement of the case, and other correspondence 
from the RO, is sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for bladder and prostate cancer due to Agent 
Orange exposure.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board also notes that, if the veteran produces competent 
medical evidence relating the bladder or prostate cancer to 
his active service, to include Agent Orange exposure, then he 
may seek to reopen his service connection claim, subject to 
the requirement of submitting new and material evidence under 
38 U.S.C.A. § 5108(a) (West 1991).


III. Cervical and upper Back Disability

The veteran contends, in essence, that entitlement to service 
connection is warranted for a cervical spin and back 
disability, which was first manifested during his period of 
active service.  In his November 1997 hearing testimony, the 
veteran testified that he injured his upper back when he fell 
while serving on board the USS Toledo in 1952 or 1953.  He 
indicated that he was standing on the lift net, maybe 12 to 
16 feet above the deck, when he fell onto the main deck 
wherein he was knocked unconscious.  He stated that he was in 
sick bay approximately 12 days and then returned to duty.  
The veteran stated that he received treatment for his back 
while on active duty from private chiropractors, but that the 
treated chiropractors are now dead.  He indicated that he has 
continued receiving treatment on his back ever since and that 
he now uses a TENS Unit.

The veteran's service medical records do not refer to 
complaints of or treatment for a back disability or symptoms 
associated thereto.  The August 1969 retirement examination 
showed no abnormality of the cervical spine or upper back. .

Subsequent to service, the veteran underwent a VA examination 
in June 1970.  
The veteran reported that in 1952 he fell 12 feet on board 
ship landing on his back.  He stated that he was treated 
conservatively in SickBay for about five days, then he was 
all right until 1965 when he incurred a sprain-contusion type 
of injury while doing some construction work in his Captain's 
backyard.  He stated that he had no treatment for this, but 
that he was told to take it easy for a couple of days, which 
he did.  At the time of the examination, the veteran had a 
"constant sore spot" at the dorsolumbar juncture area just 
off the right midline.  Examination of the back revealed a 
slight right lumbar and a fairly strong dorsal curvature to 
the left and at the point of maximum concavity, there was to 
the right of midline, a definite and consistent trigger zone.  
Other than these two findings, the back exam was entirely 
negative.  The low back was said to be asymptomatic.  A 
diagnosis of a history of sprain, contusion of back, was 
provided.  The associated X-ray report of the lumbosacral 
spine showed that there was a normal lordotic curvature with 
normal vertebral bodies and intervertebral disc spaces.  The 
transverse and dorsal processes were normal.  The body of the 
sacrum and sacro-iliac joints were normal.  An impression of 
normal lumbosacral spine was provided.

VA outpatient treatment records dated from June 1982 to April 
1984 show that the veteran was treated for cervical, low back 
and leg pain status post an occupational injury in July 1981 
while he was pulling a tie down for a pipeline.  June 1982 x-
rays showed degenerative changes involving the thoracolumbar 
spine with discogenic disc disease involving at least the L4 
through the S1. The assessments included low back pain, mild 
L5-S1, disc herniation without neuro deficit, and cervical 
degenerative joint disease.  

A private medical record dated in September 1983 shows that 
the veteran sustained severe injuries in his low back, neck 
and upper back in 1981.  He was said to have cervical disc 
syndrome and vertebral basilar insufficiency syndrome 
secondary to neck and upper back injury.  A VA hospital 
discharge summary dated in October 1984 shows that the 
veteran had an industrial accident while working as a 
construction worker in 1981, and that he had low back pains 
since that time.  A diagnosis of chronic low back pain was 
provided.   

A private medical record dated in September 1991 shows that 
the veteran was seen on a referral because of questionable 
L4-5 disc disease and bladder irritation.  The veteran stated 
that he had a "bad back" ever since 1980.  He indicated 
that he was told that he had degenerative back condition with 
spinal stenosis at areas L3-4, L4-5 and also C4-5 in the 
cervical spine.  Clinical evaluation of the cervical spine 
revealed full range of motion.  There was no spasm, spinous 
process tenderness, or masses noted within the neck.  The 
carotid pulses were equal bilaterally without any bruits.  X-
rays of the cervical spine showed degenerative osteoarthritis 
with cervical spondylolysis.  There were no signs of loss of 
the normal cervical lordosis and there were no signs of 
impingement to the canal.

A private medical record dated in October 1991 shows that the 
veteran presented for evaluation of long-standing back pain.  
He reported his first back injury in 1952 when he fell 10 to 
12 feet on a ship landing on the main deck on his back.  He 
also reported several other injuries from 1952 to 1980 while 
working on a construction battalion in the service.  He 
reported that in 1980 he was lifting an air conditioning unit 
when he suffered an injury to his back and that he has had 
constant pain since then.  He also has had constant numbness 
in both anterior thighs and numbness in the buttocks.  He 
reported pain, which radiates down both legs.  The examiner 
provided an impression of chronic low back pain, likely 
secondary to degenerative joint disease with bilateral 
chronic S1 radiculopathy, and history of cervical spine 
degenerative joint disease with left C8 radiculopathy by 
history.

In December 1991, the veteran underwent a MRI of the cervical 
spine.  The impression was abnormal MRI of the cervical spine 
with spondylolysis involving C3-4, C5-6, and C6-7 levels; 
mild to moderate spinal canal stenosis at the C5-6 level 
without evidence of cord deformity; and C5-6 central disc 
bulge.

A VA report of medical examination dated in February 1996 
shows that the veteran spine and musculoskeletal system were 
normal.  VA outpatient treatment records dated in 1996 show 
that the veteran continued to be treated for chronic neck and 
back pain.

The veteran' statements describing symptoms associated with a 
disability or an incident which occurred in service are 
competent evidence.  However, a lay person not competent to 
make a medical diagnosis, or to relate a given medical 
disorder to a specific cause. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Thus, assuming that the veteran did fall on board ship, such 
a fact, in and of itself, is an insufficient basis for 
granting service connection.  There must be competent medical 
evidence relating any current cervical spine and upper back 
disorder to service or within one year thereafter.  In this 
regard, the available service medical records to include the 
separation examination showed no evidence of a disability 
involving the upper back and cervical spine.  The first post 
service clinical evidence of a cervical spine and upper back 
disability was in the 1980s more than ten years after 
service.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between the current cervical spine and 
upper back disability and service or any incident therein, or 
that arthritis was manifested within a year following 
service.  

Accordingly, the Board finds that the claim is not well 
grounded and must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board also notes that, if the veteran submits competent 
medical evidence relating a cervical back disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).
 
IV.  Chronic Low Back Disorder

The evidence of record at the time of the August 1970 
decision may be briefly summarized.  The veteran's service 
medical records did not refer to complaints of or treatment 
for a back disability or symptoms associated thereto.  The 
August 1969 retirement examination showed no pertinent 
abnormality

Subsequent to service, the veteran underwent a VA examination 
in June 1970.  
The veteran reported that in 1952 he fell 12 feet on board 
ship landing on his back.  He stated that he was treated 
conservatively in SickBay for about five days, then he was 
all right until 1965 when he incurred a sprain-contusion type 
of injury while doing some construction work in his Captain's 
backyard.  He stated that he had no treatment for this, but 
that he was told to take it easy for a couple of days, which 
he did.  At the time of the examination, the veteran had a 
"constant sore spot" at the dorsolumbar juncture area just 
off the right midline.  

An examination of the back revealed a slight right lumbar and 
a fairly strong dorsal curvature to the left and at the point 
of maximum concavity, there was to the right of midline, a 
definite and consistent trigger zone.  Other than these two 
findings, the back exam was entirely negative.  The low back 
was said to be asymptomatic.  A diagnosis of a history of 
sprain, contusion of back, was provided.  The associated X-
ray report of the lumbosacral spine showed that there was a 
normal lordotic curvature with normal vertebral bodies and 
intervertebral disc spaces.  The transverse and dorsal 
processes were normal.  The body of the sacrum and sacro-
iliac joints were normal.  An impression of normal 
lumbosacral spine was provided.

In its August 1970 rating decision, the RO denied entitlement 
to service connection for a back disability.  At that time it 
was determined that the VA examination showed no evidence of 
a chronic back disorder.  The veteran was notified of this 
decision and of his appellate rights.  The veteran did not 
appeal this decision, and thus it became final. See 
38 U.S.C.A. § 7105(c) (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The evidenced received subsequent the August 1997 decision 
1997 includes VA and private medical records showing 
intermittent treatment for a back disorder.  VA outpatient 
treatment records dated from June 1982 to April 1984 show 
that the veteran was treated for low back and leg pain status 
post an occupational injury in July 1981 while he was pulling 
a tie down for a pipeline.  The assessments included low back 
pain, mild L5-S1, disc herniation without neuro deficit, and 
cervical degenerative joint disease.  Subsequent treatment 
records confirm the presence of disc disease and degenerative 
changes of the lumbosacral spine.

The veteran testified in November 1997 that he injured his 
cervical back when he fell from the O one level of the USS 
Toledo in 1952 or 1953.  He indicated that he was standing on 
the lift net, maybe 12 to 16 feet above the deck, when he 
fell onto the main deck wherein he was knocked unconscious.  
He stated that he was in sick bay approximately 12 days and 
then returned to duty.  The veteran stated that he received 
treatment for his back while on active duty from private 
chiropractors, but that the treated chiropractors are now 
dead.  He indicated that he has continued receiving treatment 
on his back ever since and that he now uses a TENS Unit.

To summarize, the August 1970 decision by the RO was based in 
part on the fact that a chronic back disability was not 
currently shown.  The competent medical evidence submitted 
since that June 1970 VA examination clinically confirmed for 
the first the presence of a chronic low back disability.

The Board finds this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge.  Accordingly, the 
Board finds that the evidence received since the August 1970 
decision by the RO is new and material and the veteran's 
claim is reopened.  


ORDER

Entitlement to service connection for bladder cancer as a 
result of exposure to Agent Orange is denied.  Entitlement to 
service connection for prostate cancer as a result of 
exposure to Agent Orange is denied.  Entitlement to service 
connection for a cervical and upper back disability is 
denied.  New and material evidence having been submitted, the 
claim of service connection for a chronic low back disability 
is reopened.


REMAND

As previously discussed, the veteran's claim for service 
connection for a low back disability has been reopened.  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

Accordingly, in order to ensure the veteran's right of due 
process, the case is Remanded for the following:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  Evidence which 
would be of assistance in establishing a 
well grounded claim include a medical 
opinion which tends to establish a causal 
relation between any current low back 
disorder and the veteran's military 
service.

2.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of the 
Elkins case.

If the benefit sought is not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals




 

